Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 20, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00683-CR
____________
 
IN RE ANDREW WAYNE PARROTT, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On August 7, 2009, relator, Andrew Wayne Parrott, filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Denise Collins, presiding judge of the 208th District Court of Harris
County, to rule on his pro se motion to dismiss court appointed attorney
and appoint new counsel, motion to reduce bail, motion in limine, motion for
discovery and inspection of evidence, motion to suppress illegally seized
evidence, and motion for a speedy trial.  




Relator=s petition does not comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 20.1 (requiring affidavit of indigence
to proceed in court of appeals without advance payment of costs); Tex. R. App.
P. 52.3(j) (requiring certification that every factual statement in petition is
supported by competent evidence in appendix or record); Tex. R. App. P.
52.7(a)(1) (requiring relator to file certified or sworn copy of every document
that is material to his claim for relief).  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Sullivan.
Do Not
PublishCTex. R. App. P. 47.2(b).